MORROW, Presiding Judge.
The conviction is for cattle theft; penalty assessed at confinement in the penitentiary for three years.
It appears that the indictment was filed in Zapata county and that the venue was changed to Jim Hogg county, in which county the case was tried at a term of court which adjourned on the 14th day of March, 1931. The motion for rehearing was overruled on the 12th day of March, 1931. Eighty days after the adjournment of court were allowed within which to file the statement of facts and bills of exception. The motion for new trial was overruled on the 12th day of March, 1931, and the court adjourned on the 14th day of that month.
The date of the approval of the statement of facts is the 29th day of September, 1931, but the record is silent touching the date of the filing of the statement of facts in the trial court. To warrant consideration of the statement of facts the law requires that it be filed within ninety days after the motion for new trial was overruled, which was on the 12th day of March, 1931. See article 760, C. C. P., 1925. Consideration of the statement of facts by this court is precluded by the delay.
There are no bills of exception questioning the correctness of the procedure; nor have we perceived any irregularity which would warrant a reversal of the judgment. It is therefore affirmed.

Affirmed.